Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Status of Claims
Claims 1-20 are pending.
Claims 1-14 and 19-20 have been examined.
Claims 15-18 are withdrawn from consideration as drawn to a non-elected invention.
	
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim 1-14 and 19-20, drawn to a method.
Group II, claim(s) 15-18, drawn to an article.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of the tool recited in claim 15, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the following Patents and PG PUBs; 6,382,315; 2005/0279510; 2006/0196679; 2013/0133883 and 2006/0180305. Each of the cited prior art patents and publications teach a plug and placement tool comprising a stinger, an expandable packer disposed at one end of the stinger and a pressure sensor disposed below the expandable packer. 

Applicant has elected Group I, claims 1-14 and 19-20.
Applicant’s argument that the restriction requirement was improper is acknowledged. Applicant requested a citation of references showing the technical feature shared by the groups that is not novel in view of the prior art. This is done.
The restriction requirement is maintained, but not made final. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Connell et al. US PG PUB 2017/0067313 (hereinafter “Connell”) in view of  Myhre et al. US PG PUB 2016/0010415 (hereinafter “Myhre”).
	
Claim 1. 
Connell teaches:
A method of plugging a well extending into a formation to facilitate temporary or permanent abandonment of the well, the method comprising: [0001] and [0005] teaches methods for plugging and abandoning wells; 
conveying a plug placement and verification tool (PPVT) through the well, [0005] and FIG 1-3,  teaches a plug placement and verification tool 14;
to a plug formation location, [0005] and FIG 1 teaches b) running in said BHA (10) until said bridge plug (12) and said perforation guns (16) are sufficiently below a zone in the casing to be perforated, [0014] c) setting and releasing said bridge plug (12),
the PPVT comprising 
a stinger for delivering a plugging material into the well, Claim interpretation: stinger is defined in the specification as almost any device including a drill string and coiled tubing; FIG 1; drill pipe string (11)-borne borehole assembly (10) comprising a washing tool assembly (18), comprising: [0006] a main body (28) having an axial main bore passage (51);
an expandable packer disposed at one end of the stinger; 12 FIG 1 teaches Bridge plug, which is an expandable packer;
[and a pressure sensor disposed below the expandable packer]; 
operating the expandable packer to form a seal in the well above the  [pressure sensor]; 
              delivering a plugging material from the stinger into a region of the well above the expandable packer, [0005]
thereby forming a plug in the well; [0005]
[and thereafter creating a pressure change above the plug and verifying the integrity of the plug using the pressure sensor].  
Connell does not teach:
a pressure sensor below the expandable packer or
and thereafter creating a pressure change above the plug and verifying the integrity of the plug using the pressure sensor.

Myhre teaches stingers (pipe string in a well, abstract). [0004] teaches “This equipment may comprise various measuring instruments and monitoring equipment, for example equipment for measuring and monitoring pressure and temperature in a well. Such equipment may also comprise various ports, valves, actuators, hydraulic pistons, motors, pumps, supply equipment for various chemicals, injection equipment, gas lift equipment, etc., and also potential equipment for monitoring, controlling and/or driving the aforementioned equipment. Such equipment constitutes prior art”. A stinger is taught, [0103] The production tubing string 16; “Further, and in a known manner, a lower end of the connection pipe 16b has been conducted pressure-sealingly into, and is axially movable within, a so-called polished bore receptacle 20 at an upper end of the liner 16a. This polished bore receptacle connection is located at the bottom of the first borehole 4 and is defined axially by an upper annulus packer 22 and a lower annulus packer 24”. 0104] “The production tubing string 16 is also provided with various downhole equipment 30, 32, 34, 36, for example pressure- and temperature sensors, various actuators and motors, valves, chemical nozzles, etc., all of which are operatively connected to respective lines 38, 40, 42, 44 extending to the surface of the well via the annulus 26 and along the production tubing string 16.”
[0005] teaches to isolate sections for pressure testing. Myhre establishes that pressure sensors attached to stingers is prior art.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Connell and add the pressure sensor at the end as a matter of routine design choice. The pressure sensor is taught by Connell to be on the stinger in create a pressure change above the plug and verifying the integrity of the plug using the pressure sensor because Connell teaches this technique as a way to establish and test a plugged well. 

Claim 2. 
Connell teaches:
further comprising, prior to said step of conveying the PPVT to the plug formation location, installing a mechanical plug or packer below the plug formation location, see FIG 2, 12, also, FIG 5 of Myhre teaches this at 28.

Claim 3:
Connell teaches:
wherein the mechanical plug is a bridge plug.  [0005]bridge plug (12),

Claim 4. 
Connell teaches:
said mechanical plug or packer being installed across the full extent of the casing or within a liner remaining within the casing, see FIG 2, [0005].

Connell teaches:
further comprising, prior to said step of conveying, 
forming openings in a well casing to expose the formation at least at a first upper location and a second lower location, 
wherein: the mechanical plug or packer is installed below the second location; 
and the expandable packer is sealed against a section of the casing, or against a liner within the casing, between the first and second locations, see [0005].

Claim 6. 
Connell does not specifically teach:
wherein said step of verifying the integrity of the plug comprises detecting changes in an output signal provided by the pressure sensor. 
Myhre teaches at [0004] to monitor the pressure and temperature. 

Claim 7. 
Connell does not specifically teach:
wherein the PPVT further comprises one or more temperature sensors 
and the method further comprises utilizing the one or more temperature sensors to monitor the plugging material hydration during or following said step of delivering the plugging material from the stinger.  Myhre teaches this at  [0104]; teaches to monitor temperature.


Connell teaches:
wherein a signal from the pressure sensor is transmitted to the wellhead through or via the stinger of the PPVT.  [0004] teaches various lines are used to transmit signals, which includes the PPVT.

Claim 9. 
Connell teaches:
wherein the PPVT is conveyed on a wireline or drill pipe, see [0004].

Claim 10. 
Connell does not teach:
further comprising leaving the stinger in situ following delivery of the plugging material, thereby forming part of the plug once set. Myhre teaches to sever the pipe string, see [0010], teaches to sever one or more lines disposed outside and along a pipe string in a well, and without simultaneously severing the pipe string.

Claim 11. 
Connell does not teach:
wherein, following placement of the plug, the stinger provides a communication path, through the set plug, for signals output by the sensor(s), see [0004]. 


Connell does not teach:
further comprising, prior to said step of delivering, 
disconnecting the stinger from the expandable packer and pressure sensor and, 
after placement of the plugging material,
 retrieving the stinger to the surface on the wireline or drill pipe whilst leaving the pressure sensor in place.  [0004] teaches removing the tool.

Claim 13. 
Connell teaches:
further comprising vibrating the stinger during said step of delivering.  
Applicant has not defined “vibrating”  in the specification so the Examiner must give the term its ordinary customary meaning. The term means to move back and forth. placing the tool in the wellbore would naturally cause movement back and forth.

Claim 14. 
Connell teaches:
wherein said stinger comprises a cup packer located above injection nozzles provided in the stinger, the cup packer increasing the plugging material injection pressure, abstract teaches cup packers.



Connell teaches:
A method of plugging a well extending into a formation to facilitate temporary or permanent abandonment of the well, the method comprising: [0001] and [0005] teaches methods for plugging and abandoning wells; 
conveying a plug placement and verification tool (PPVT) through the well, [0005] and FIG 1-3,  teaches a plug placement and verification tool 14;
to a plug formation location, [0005] and FIG 1 teaches b) running in said BHA (10) until said bridge plug (12) and said perforation guns (16) are sufficiently below a zone in the casing to be perforated, [0014] c) setting and releasing said bridge plug (12),
the PPVT comprising 
a stinger for delivering a plugging material into the well, Claim interpretation: stinger is defined in the specification as almost any device including a drill string and coiled tubing; FIG 1; drill pipe string (11)-borne borehole assembly (10) comprising a washing tool assembly (18), comprising: [0006] a main body (28) having an axial main bore passage (51);
an expandable packer disposed at one end of the stinger; 12 FIG 1 teaches Bridge plug, which is an expandable packer;
[and a pressure sensor disposed below the expandable packer]; 
operating the expandable packer to form a seal in the well above the  [pressure sensor]; 
              delivering a plugging material from the stinger into a region of the well above the expandable packer, [0005]
thereby forming a plug in the well; [0005]
[and thereafter creating a pressure change above the plug and verifying the integrity of the plug using the pressure sensor].  
Connell does not teach:
a pressure sensor below the expandable packer or
and thereafter creating a pressure change above the plug and verifying the integrity of the plug using the pressure sensor, or
and BIRCH, STEWART, KOLASCH & BIRCH, LLPPCL/PCL/tttApplication No.: NEWDocket No.: 3912-0265PUS1thereafter leaving the stinger in situ to provide a communication path, through the set plug, for signals output by the sensor(s).  
 Myhre teaches methods and tools for plugging and abandoning wells, see [0001].
Myhre teaches stingers (pipe string in a well, abstract). [0004] teaches “This equipment may comprise various measuring instruments and monitoring equipment, for example equipment for measuring and monitoring pressure and temperature in a well. Such equipment may also comprise various ports, valves, actuators, hydraulic pistons, motors, pumps, supply equipment for various chemicals, injection equipment, gas lift equipment, etc., and also potential equipment for monitoring, controlling and/or driving the aforementioned equipment. Such equipment constitutes prior art”. A stinger is taught, [0103] The production tubing string 16; “Further, and in a known manner, a lower end of the connection pipe 16b has been conducted pressure-sealingly into, and is axially movable within, a so-called polished bore receptacle 20 at an upper end of the liner 16a. This polished bore receptacle connection is located at the bottom of the first borehole 4 and is defined axially by an upper annulus packer 22 and a lower annulus packer 24”. 0104] “The production tubing string 16 is also provided with 
[0005] teaches to isolate sections for pressure testing. Myhre establishes that pressure sensors attached to stingers is prior art.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Connell and add the pressure sensor at the end as a matter of routine design choice. The pressure sensor is taught by Connell to be on the stinger in the sealed portion for the same purpose. There are really only one or two places for its placement. Additionally, as the prior art cited in the restriction requirement shows, this placement of pressure sensors is known and obvious. It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Connell and create a pressure change above the plug and verifying the integrity of the plug using the pressure sensor because Connell teaches this technique as a way to establish and test a plugged well.
Myhre teaches to sever the pipe string, see [0010], teaches to sever one or more lines disposed outside and along a pipe string in a well, and without simultaneously severing the pipe string.




Connell teaches:
A method of plugging a well extending into a formation to facilitate temporary or permanent abandonment of the well, the method comprising: [0001] and [0005] teaches methods for plugging and abandoning wells; 
conveying a plug placement and verification tool (PPVT) through the well, [0005] and FIG 1-3,  teaches a plug placement and verification tool 14;
to a plug formation location, [0005] and FIG 1 teaches b) running in said BHA (10) until said bridge plug (12) and said perforation guns (16) are sufficiently below a zone in the casing to be perforated, [0014] c) setting and releasing said bridge plug (12),
the PPVT comprising 
a stinger for delivering a plugging material into the well, Claim interpretation: stinger is defined in the specification as almost any device including a drill string and coiled tubing; FIG 1; drill pipe string (11)-borne borehole assembly (10) comprising a washing tool assembly (18), comprising: [0006] a main body (28) having an axial main bore passage (51);
an expandable packer disposed at one end of the stinger; 12 FIG 1 teaches Bridge plug, which is an expandable packer;
operating the expandable packer to form a seal in the well above the  [pressure sensor]; 
              delivering a plugging material from the stinger into a region of the well above the expandable packer, [0005]
thereby forming a plug in the well; [0005]

a cup packer located above the injection nozzles of the stringer.
 Myhre teaches this, see abstract and FIG 1, 2.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Connell and add use the cup packers taught by Myhre because Myhre teaches this is an effective manner to seal and plug a well for abandonment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. US PG PUB 2005/0279510 teaches stingers for abandonment having pressure sensors attached thereto.
2. US PG PUB 2014/117848 teaches Applicant’s creating pressure chambers using two packers and testing by applying pressure above. Also taught is abandoning the stinger in the well during the abandonment cementing. 
3. US PG PUB 2013/0312963 teaches cup packers and expandable packers attached to stingers for well abandonment. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES R NOLD/             Examiner, Art Unit 3674